Citation Nr: 1704323	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to August 20, 2002 for an award of service connection for ischemic heart disease.

2.  Entitlement to an effective date prior to April 6, 2004 for an award of a 60 percent rating for ischemic heart disease.

(The issues of service connection for erectile dysfunction (ED) and cataracts and seeking increased ratings for diabetes mellitus, right and left carpal tunnel syndrome, and right and left lower extremity diabetic neuropathy are the subjects of a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for more than 20 years, including service during the Vietnam Era, prior to his retirement in April 1985.  An August 2011 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for ischemic heart disease, rated 30 percent effective August 20, 2002 and 60 percent effective April 6, 2004.  An April 2012 rating decision denied the Veteran's claim for an earlier effective date for the award of service connection.  He filed a timely appeal to the Board of Veterans' Appeals (Board).  In April 2015, the Board remanded these matters to afford the Veteran a hearing before the Board.  In August 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  

[The April 2015 Board decision also granted service connection for posttraumatic stress disorder (resolving that matter), and remanded the claims of service connection for ED and cataracts, and increased ratings for diabetes mellitus, carpal tunnel syndrome of each upper extremity and diabetic neuropathy of each lower extremity.  The remanded matters are the subject of a separate decision.]  


FINDINGS OF FACT

1.  The Veteran's initial claim seeking service connection for heart disease was received by VA on August 20, 2002.

2.  There is no evidence that prior to April 6, 2004 it was factually ascertainable that the Veteran's ischemic heart disease had increased in severity.  

CONCLUSIONS OF LAW

1.  An effective date prior to August 20, 2002 for the award of service connection for ischemic heart disease is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400(b)(2) (2016).

2.  An effective date prior to April 6, 2004 for the award of a 60 percent rating for ischemic heart disease is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400(o), 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The appeal regarding the effective dates is from the date assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an earlier effective date.

The VCAA does not apply to claims where, as in this case regarding the matter of the effective date for an award of service connection for ischemic heart disease, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Mason v. Principi, 16 Vet. App. 129.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action under the VCAA is necessary regarding this matter.

The Veteran's pertinent VA medical records have been secured.  He has not identified any evidence pertinent to the claim for an earlier effective date for a higher rating for ischemic heart disease that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the August 2016 hearing, the undersigned identified the issues, and advised the Veteran of what remains necessary to substantiate the claims: That he filed a claim seeking service connection for heart disease prior to August 20, 2002, and that findings warranting an increase in the rating were shown prior to April 6, 2004.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran filed his initial claim seeking service connection for a heart disability on August 20, 2002; he stated it began in 1996.

VA outpatient treatment records show that in September 2002, an exercise stress test revealed the METs level was 7.  A November 2002 echocardiogram revealed an estimated ejection fraction of 60 percent.  It was noted there was mild left ventricular hypertrophy.  On April 6, 2004, catheterization found that the ejection fraction was 40 percent.  
      
      Earlier effective date-service connection 

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the later of the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

The Veteran's initial claim for service connection for heart disease was received on August 20, 2002, more than one year following his retirement from service.  This was the effective date assigned by the RO when service connection was ultimately granted in the August 2011 rating decision.  He argues that the effective date of the award of service connection should be 1996 when he had his first heart attack.  The record does not show that he filed a claim seeking service connection for coronary artery disease prior to August 20, 2002. 

With certain exceptions (none here applicable) the governing law and regulations (outlined above) do not provide for awarding service connection for a disability prior to the date on which the claim of service connection for the disability was received.  Thus, the fact that he had a myocardial infarction in 1996 is not pertinent to this claim.  The law is clearly dispositive in this matter. Accordingly, the appeal in the matter must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

      Earlier effective date-increased rating 

Except as otherwise provided, the effective date of an award of an increased rating shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is warranted with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is warranted with a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Board has reviewed the extensive VA outpatient treatment records for the pertinent time period.  A stress test in September 2002, which showed a workload of 7 METs, and an echocardiogram about two months later, which found an ejection fraction of 60 percent, support the 30 percent rating that was assigned (and do not warrant a higher rating).  Cardiac catheterization on April 6, 2004 documented an ejection fraction of 40 percent.  This was the initial finding warranting a 60 percent rating.  There is no evidence prior to this test that showed he had more than one episode of acute congestive heart failure in the previous year, a workload of greater than 3 METs, but not greater than 5 METs, or an ejection fraction of 30 to 50 percent.  Accordingly, there is no basis for an award of a 60 percent rating for ischemic heart disease prior to April 6, 2004.


ORDER

The appeal seeking an effective date prior to August 20, 2002 for the award of service connection for ischemic heart disease is denied.

The appeal seeking an effective date prior to April 6, 2004 for an award of a 60 percent rating for ischemic heart disease is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


